Citation Nr: 0926415	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran had 20 years of active service from August 1980 
to August 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO denied entitlement to service connection 
for PTSD and entitlement to a TDIU.

In June 2006, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  The transcript reflects 
that the Veteran requested to withdraw from appellate status 
the issue of entitlement to service connection for PTSD, and 
raised a new claim of entitlement to an increased rating for 
the service-connected depressive disorder, currently rated as 
10 percent disabling.  

In an August 2007 decision, the Board dismissed as withdrawn 
the issue of entitlement to service connection for PTSD, and 
referred the claim of entitlement to an increased rating for 
the service-connected depressive disorder to the RO for 
appropriate action.  As it appears that no action has yet 
been taken, the matter is once again referred to the RO for 
appropriate action.  

The issue of entitlement to a TDIU was remanded back to the 
RO, via the Appeals Management Center (AMC) for additional 
development of the record.  


FINDINGS OF FACT

1.  Service connection is currently in effect for orthopedic 
disabilities of right shoulder impingement syndrome with 
degenerative changes (rated 20 percent); residuals of a left 
hand injury (rated 10 percent), residuals of right knee and 
left knee meniscal tears (rated 10 percent each); 
degenerative arthritis of the right ankle and the left ankle 
(rated 10 percent each), and degenerative joint disease of 
the cervical spine (rated 10 percent); service connection is 
also in effect for rhinitis with recurrent sinusitis (rated 
10 percent), depressive disorder (rated 10 percent), and for 
residuals of a fracture of the ring and little fingers of the 
right hand; chronic bronchitis, supraventricular tachycardia, 
and skin rash on the back and chest, all rated as 
noncompensable.  The combined rating of all service-connected 
disabilities is 70 percent.

2.  The Veteran's service-connected orthopedic disabilities, 
when combined based on the single body symptom of arthritis, 
total more than 40 percent.

3.  The Veteran was fired from his last job as a contact 
manager at a plant in 2004, and he has not been gainfully 
employed since that time; and the Social Security 
Administration has determined that the Veteran is 
unemployable due to severe depression and PTSD.  

4.  The medical evidence of record demonstrates that the 
Veteran is as likely as not unemployable due to his service-
connected disabilities.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of entitlement to a TDIU, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

II.  TDIU

The Veteran seeks a TDIU.  Service connection is currently in 
effect for right shoulder impingement syndrome with 
degenerative changes (rated 20 percent); residuals of a left 
hand injury (rated 10 percent), residuals of right knee and 
left knee meniscal tears (rated 10 percent each); 
degenerative arthritis of the right ankle and the left ankle 
(rated 10 percent each), degenerative joint disease of the 
cervical spine (rated 10 percent), rhinitis with recurrent 
sinusitis (rated 10 percent), depressive disorder (rated 10 
percent).  Service connection is also in effect for residuals 
of a fracture of the ring and little fingers of the right 
hand; chronic bronchitis, supraventricular tachycardia, and 
skin rash on the back and chest, all rated as noncompensable.  

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of 
establishing one 60 percent rating or one 40 percent rating 
in combination, disabilities resulting from a common etiology 
or from a single accident are considered one disability.  Id.  
In addition, disabilities of one or both upper extremities, 
or one or both lower extremities, including the bilateral 
factor, are considered one disability under this section.  
Id.  Also, disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neurophychiatric, or the like, may be considered one 
disability.  See 38 C.F.R. § 4.16(a)(1)-(3).  

At first glance, it appears that the Veteran does not meet 
the percentage requirements for a TDIU award, on a schedular 
basis, because although his overall combined rating is 70 
percent, none of his 13 service-connected disabilities are 
independently rated at 40 percent or higher.  See   38 C.F.R. 
§ 4.16(a).  Likewise, combining the disabilities of the upper 
and/or lower extremities into one upper and/or lower 
disability does not provide a rating of 40 percent.   See 
38 C.F.R. § 4.25 (Four 10 percent ratings, when combined 
under 38 C.F.R. § 4.25 do not equal 40 percent).  

However, in this case, the Veteran's service-connected 
orthopedic disabilities include several arthritic joints, 
including the right shoulder impingement syndrome with 
degenerative changes (rated 20 percent); degenerative 
arthritis of the right ankle and the left ankle (rated 10 
percent each), and degenerative joint disease of the cervical 
spine (rated 10 percent).  For purposes of establishing 
whether the Veteran's meets the schedular criteria necessary 
to establish a TDIU, the regulations allow for a combined 
rating for disabilities affecting a single body system, and 
specifically lists "orthopedic" as an example of such.  If 
all of the Veteran's service-connected degenerative joint 
disease (right shoulder at 20 percent, right ankle at 10 
percent, left ankle at 10 percent, and the cervical spine at 
10 percent) is combined as a single body system, the rating 
would be above 40 percent, as explained below.  

Under the combined ratings table at 38 C.F.R. § 4.25, a 20 
percent rating combined with a 10 percent rating is 28; and 
28 combined with 10 percent is 35.  35 combined with 10 
percent is 42.  Thus, if all of the Veteran's service-
connected degenerative joint disease is combined and 
considered as one disability, the rating would be 42, and 
rounded down to 40.  

In light of the foregoing, the Veteran meets the schedular 
requirements for a TDIU, with an overall combined rating of 
70 percent, and one disability (degenerative joint disease of 
multiple joints) rated as 40 percent.  

Once the schedular requirements under 38 C.F.R. § 4.16 are 
met, a determination must be made as to whether the Veteran 
is unemployable due to the service-connected disabilities.  

The record reflects that the Veteran receives disability 
benefits from the Social Security Administration (SSA).  
Records obtained on remand indicate that the SSA found the 
Veteran unemployable as a result of depression and PTSD.  

Employment information from the Veteran's last employer 
indicates that the Veteran last worked in June 2004 as a 
manager over contract janitorial services; and, he was 
terminated as a result of job performance, customer 
complaints and lack of follow up.  

A March 2005 private psychiatric evaluation indicated that 
the Veteran had strong symptoms of PTSD as well as severe 
depression and may have even been dangerous and at risk in a 
work setting because of his very low frustration tolerance 
and considerable anger that was manifested with hostile 
affect.  Although the examiner found that the Veteran was 
able to understand and follow simple instructions and perform 
simple calculations, he opined that the Veteran would 
probably not be able to respond favorably to supervision and 
interact with co-workers and that may be one of the reasons 
he was fired from his last job.  His concentration and 
attention were moderately and markedly affected.  The 
examiner opined that from a psychologic perspective, the 
Veteran was significantly impaired and on that basis was 
unable to perform routine repetitive work related tasks.  

In a lay statement from the Veteran's wife, she revealed that 
the Veteran no longer had interest in anything, became angry 
very easily, had severe sleep disturbance, and worsening 
memory.

A Global Assessment of Functioning (GAF) score was 45 
according to May 2005 and June 2005 assessments.  In June 
2005, the examiner noted that the GAF was 45, "as evidenced 
by patient being unable to sustain the stress of the work 
place as well as have and maintain any level of 
socialization."  In August 2006 and January 2007 it was 40, 
with an accompanying diagnosis of bipolar disorder - 
depressed; mood disorder due to medical condition, and pain 
disorder due to medical condition, associated with 
psychological factors.  

VA examinations in August 2005, July 2008 and November 2008, 
as well as VA outpatient treatment records reveal that the 
Veteran has been essentially unable to hold down a job for 
any significant time period since discharge from service.  
The Veteran maintains that he is unable to get along with 
others, exhibits anger, depression, hypervigilance, and has 
sleep disturbance.  The Veteran reported conflicts with 
supervisors, customers, and coworkers.  

At a July 2008 VA PTSD examination, the Veteran was noted to 
have been fired from a number of jobs after service, and 
wasn't able to establish and maintain working social 
relationships because of his anger, and lack of compassion 
for others.  The examiner found that the Veteran's tolerance 
for others was limited enough that it kept him home unless he 
had to leave, such as for an appointment, for example.  

At the November 2008 VA examination, the assessment was that 
the Veteran showed intrusive thoughts about combat, was 
asocial, and stayed away from crowds.  On medication, his 
depression seemed modified to the extent that he did not act 
out.  The diagnosis was chronic PTSD.  A Global Assessment of 
Functioning (GAF) score of 70 was listed, but the examiner 
specifically stated that the score was given because the 
Veteran had no physical impediments to being gainfully 
employed.  However, the examiner also stated that the Veteran 
had been fired from the jobs he had and last worked in 2004; 
ie., his impediments appeared to be mental and chronic.  In 
sum, the examiner opined that the Veteran's ability to engage 
in gainful employment was impeded by his psychiatric status.  
Although the Veteran appeared physically capable of doing 
some physical work, "his inability to get along with others 
or maintain gainful employment because of his attitude and 
actions precluded that."  

It is not at all clear as to what symptoms are attributable 
to the service-connected depression, and what symptoms are 
attributable to non-service-connected conditions, such as 
PTSD.  Nevertheless, when it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Overall, the evidence supports the conclusion that the 
Veteran is not unemployable due to his psychiatric condition.  
This is corroborated by SSA findings of the same, as well as 
the Veteran's repeated assertions that he has not been able 
to hold down a job since discharge from service, and the most 
recent employer's acknowledgement that the Veteran was 
terminated because of customer complaints and job 
performance.  

Although it is unclear as to which psychiatric disorder(s) 
renders the Veteran unemployable, the effects of the 
Veteran's PTSD and any other non service-connected 
psychiatric disorder symptomatology must be considered 
attributable to the service-connected depressive disorder 
because there is nothing in the record to distinguish the 
Veteran's psychiatric symptoms attributable to his service-
connected depressive disorder and the symptoms attributable 
to the nonservice-connected conditions.

Accordingly, all doubt is resolved in favor of the Veteran, 
and entitlement to a TDIU is warranted.  


ORDER

TDIU is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


